Citation Nr: 0024199	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran had active military service from August 1940 to 
June 1945 and from August 1946 to October 1951.

The current appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation.

In January 2000 the Board of Veterans' Appeals (Board) 
affirmed the denial of entitlement to an initial evaluation 
in excess of 30 percent for PTSD.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and as a 
result of a Joint Motion for Remand by the appellant and the 
Secretary, the Court in May 2000 vacated the January 2000 
decision, and remanded the case to the Board for further 
action consistent therewith.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the Joint Motion for Remand it was noted that in view of 
the veteran's ongoing psychotherapy, there may be additional 
relevant medical evidence pertinent to his claim.  It was 
also pointed out that on remand the veteran should be free to 
submit additional evidence and argument regarding his claim.  
It was also noted that the Board should fully assist the 
veteran with his claim by reexamining the evidence of record 
and seeking any other evidence that was necessary to support 
its decision.

In this regard the Board notes that in view of the veteran's 
ongoing psychotherapy, association with the claims file of 
records of his additional treatment should be undertaken.  
The Board also believes that a remand of case to the RO would 
provide additional opportunity for the veteran and his 
representative to submit additional argument and evidence in 
support of his appeal for a higher initial rating for his 
PTSD.  Finally, the Board finds that a contemporaneous 
comprehensive VA special psychiatric examination would also 
materially assist in the adjudication of the veteran's well-
grounded claim for increased compensation benefits.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical care professionals, VA and 
non-VA, inpatient and outpatient, who may 
have additional records referable to 
treatment of PTSD.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response 
through his attorney, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA (or 
fee basis if necessary) special 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
current nature and extent of severity of 
his PTSD.  The claims file, copies of the 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  Any further 
indicated special studies, including 
psychological testing, should be 
accomplished.  



During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.  In particular, the 
examiner should address the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;


(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self-care, and normal 
conversation.

Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must be requested to express an 
opinion as to the impact of PTSD on the 
veteran's ability to perform gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development is 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD.  The RO should include 
documentation of its consideration of the 
applicability of Fenderson v. West. 12 
Vet. App. 119 (1999), and 38 C.F.R. §§ 
3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination may result in a denial 
of his increased compensation claim..



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


